UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7368



HARRY GOODMAN,

                                              Plaintiff - Appellant,

          versus


CORPORAL SAL; CORPORAL MILES; LOWRY, in his
official and individual capacity; GRAHAM
SMITH, Officer; JOHN DOE, Shift Supervisor;
CORPORAL DAVIS; JOHN LAMBERT, Administrator;
NURSE MCDOUGALL; FLORENCE COUNTY DETENTION
CENTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. G. Ross Anderson, Jr., District Judge.
(CA-98-1761-4-13BF)


Submitted:   February 29, 2000            Decided:   March 20, 2000


Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Goodman, Appellant Pro Se.    Robert Thomas King, WILLCOX,
BUYCK & WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry Goodman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Goodman v. Sal, No. CA-98-1761-4-13BF (D.S.C. Sept. 27, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.     The motion for

appointment of counsel is denied.




                                                          AFFIRMED




                                2